          Case 1:21-cr-00114-TJK Document 18 Filed 04/21/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     )

                v.                           )      CR. NO. 21-114 (TJK)

KEVIN STRONG                                 )

____________________________________)


                            MOTION FOR RELEASE OF CASH BOND

       Kevin Strong, through undersigned counsel, respectfully moves this Honorable Court to

release the appearance bond of $50,000 back to his father, Robert Strong. In support of this

motion, Mr. Strong states as follows:

   1. On or January 22, 2021, Mr. Kevin Strong was arrested in California, and appeared in the

       U.S. District Court for the Central District of California. See Docket No. 21-mj-25 (C.D.

       Ca.), (Exhibit 1).

   2. At the time of his appearance, the Court set an appearance bond of $50,000. Exh. 1, ECF

       No. 4.

   3. Six days later, on January 28, 2021, Mr. Strong’s father, Robert Strong, posted the

       $50,000 bond. Exh. 1 at ECF No. 13.

   4. On February 11, 2021, Mr. Strong, who was released in the California case, appeared by

       video for his initial appearance in this case. Case No. 21-cr-114 (D.C.), Minute entry for

       February 11, 2021.

   5. He was released on his personal recognizance and no money bond was required.

   6. Mr. Strong is supervised by the Pretrial Services Agency for the District of Columbia.

       See ECF No. 14 in No. 21-cr-114.
      Case 1:21-cr-00114-TJK Document 18 Filed 04/21/21 Page 2 of 3




7. On March 26, 2021, the U.S. District Court for the Central District of California released

   the funds to the U.S. District Court for the District of Columbia. See Docket No. 21-mj-

   25 (C.D. Ca.), ECF No. 17 (Exhibit 2).

8. Now that the funds are in the possession of this Court, Mr. Strong requests that the funds

   be released back to his father, Robert Strong.

9. Furthermore, Robert Strong is desperate need of the funds to assist an ill family member.

10. Undersigned counsel contacted government counsel who informed her to state that the

   government takes no position on this motion.

WHEREFORE, Mr. Strong requests that this Honorable Court enter an Order to release the

appearance bond to his father, Robert Strong.

                                         Respectfully Submitted,

                                         A.J. KRAMER
                                         FEDERAL PUBLIC DEFENDER

                                         _________/s/________________
                                         Ubong E. Akpan
                                         Assistant Federal Public Defender
                                         625 Indiana Ave., N.W.
                                         Washington, D.C. 20004
                                         (202) 208-7500
         Case 1:21-cr-00114-TJK Document 18 Filed 04/21/21 Page 3 of 3




                                CERTIFICATE OF SERVICE
       I, Ubong E. Akpan, certify that on this 21st day of April 2021, I caused a copy of the

foregoing Motion to be filed through the Electronic Case Filing (“ECF”) system and served a

copy on counsel for the government through the ECF.




                                                        /s/_________________
                                             Ubong E. Akpan
                                             Assistant Federal Public Defender
